Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-10 drawn to a method of 3D printing, classified in B33Y10/00.
II. Claim 11-16, drawn to an additive manufacturing apparatus, classified in B29C64/209.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case the apparatus as claimed can be used to practice another and materially different process and need not order the anisotropic particles by applying sound waves to the channel.  It could simply deposit unordered particles on a substrate without ordering them with sound/acoustic waves.  Alternately, if the particles supplied are not set/tuned to the proper size for the given frequency, no ordering will occur and the method practiced would be different.  Under such circumstances, a different method is practiced by the same apparatus.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 

During a telephone conversation with Michael Collins on 2/11/2021 a provisional election was made without traverse to prosecute the invention of Group II, claim 11-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1-10 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Link (US 2008/0003142).
Regarding claim 11, Link discloses a three-dimensional printer (any nozzle which can move that deposits particles is interpreted as satisfying the broadest reasonable interpretation of a three-dimensional printer because it can print/deposit layers of particles for post-curing), comprising:

	A first piezoelectric device (see acoustic actuator of [0181]) adhered to a surface of the acoustophoresis device (see Fig. 1, detection module) (what follows is an intended use of the apparatus structure) to generate sound waves within at least a first portion of the channel; and
	A printhead (see nozzle region of [0181], Figs. 6) connected to the first outlet of the acoustophoresis device;
	Wherein a solution (article worked upon) comprising unordered anisotropic (broadest reasonable interpretation of anisotropic particles is asymmetric in physical shape but isotropic in composition/density) particles is delivered to at least first inlet (manner of operating/article worked upon) and wherein the anisotropic particles are organized (broadest reasonable interpretation of organized is manipulated to pass into collection module of waste module) into one or more columns (there is one column, see Fig. 1) and are oriented along a long axis of the anisotropic particles in a direction of flow of the solution by standing acoustic waves (see [0181] – acoustic waves, standing acoustic waves refers to steady state/nodes of pattern of transitory signals in space and time) generated by the first piezoelectric device, wherein the at least one column of anisotropic particles is aligned with the first outlet, and wherein the first outlet is in fluid communication with the printhead (see nozzle) to deliver one or more columns of ordered, anisotropic particles to the printhead (apparatus must be capable of – see single column of particles of Fig. 1). 

    PNG
    media_image1.png
    676
    518
    media_image1.png
    Greyscale


Regarding claim 12, Link discloses wherein the acoustophoresis device further includes a waste outlet, wherein anisotropic particles organized into one or more columns within a center of a channel are provided to the first outlet and wherein excess solution is provided to the waste outlet (manner of operating – see Fig. 1).  There is a waste module and a collection module, that the particles of a certain size or anisotropy are distributed to the collection module vs. waste module is taken as a manner of operating the claimed apparatus.
That the apparatus is provided anisotropic particles suspended in a hydrogel solution is a limitation that the apparatus must be capable of performing but also a limitation of the article worked upon with limited patentable weight in an apparatus claim.
Link is interpreted as being capable of processing the solution in which the anisotropic particles are suspended is a hydrogel solution.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link (US 2008/0003142) and further in view of Buskila (US 2011/0034586).
Regarding claim 13, Link does not disclose wherein the acoustophoresis device includes a first stage and a second stage, wherein the first stage includes at least a first inlet and a first outlet, and wherein the second stage includes at least a second inlet and a second outlet, wherein the at least second inlet is in fluid communication with the first outlet of the first stage and wherein the second outlet is in fluid communication with the printhead.
See MPEP 2144.04(VI)(B) regarding the duplication of essential working parts.  That the reference includes a second stage where the outlet of the first stage is connected to the inlet of the second stage would have been a duplication of essential working parts and yielded the predictable result of being capable of sorting between various particle sizes and/or anisotropies more finely than a single stage is capable.  
Related to the problem Applicant was trying to solve regarding particle separation, Buskila discloses a two-stage fractionation process for the separation of different sizes of particles.  See [0134].
It would have been obvious to apply a second stage acoustophoresis fractionation process to the apparatus of Link to arrive at the claimed invention before the effective filing date because the reference recognizes that other sorting mechanisms may be utilized.  Id.

Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the inlet, channel and outlet of Link with a two-stage fractionation design of Buskila to arrive at the claimed invention before the effective filing date because doing so would have been an application of known structures for their intended use to yield predictable results with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date.

Regarding claim 14, Link does not discloses a second piezoelectric device adhered a surface of the acoustophoresis device to generate sound waves within the second stage of the acoustophoresis device, wherein the first piezoelectric device generates sound waves within the first stage of the acoustophoresis device.
That the reference includes a second stage where the with a second acoustic source/piezoelectric device would have been a duplication of essential working parts and yielded the predictable result of being capable of sorting between various particle sizes and/or anisotropies more finely.  See MPEP 2144.04(VI)(B).
Reasonably pertinent to the problem Applicant was trying to solve regarding particle separations, Buskila discloses that a second stage fractionation duplicated with a slightly different configuration is within the level of one of ordinary skill in the art. [0134].  That the ultraonication is meant to provide a different frequency is not captured by the claimed subject matter and is taken as a mere duplication of apparatus structural features.
It would have been obvious to apply a second stage acoustophoresis fractionation process to the apparatus of Link to arrive at the claimed invention before the effective filing date because the reference recognizes that other sorting mechanisms may be utilized.  Id.

Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the piezoelectric devices of Link to arrive at the claimed invention before the effective filing date because doing so would have been an application of known structures for their intended use to yield predictable results with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link (US 2008/0003142) and further in view of Kawamura (US 2002/0043742).

Regarding claim 15, that the solution in which the anisotropic particles are suspended is an epoxy-type solution is taken as a manner of operating the apparatus or an article worked upon which the apparatus must be capable of.
Link further discloses and wherein the apparatus includes a thermal curing element (see heating module/delay module of [0012], [0020]).  
Placement of the delay module upstream of the printhead would be anticipated by the disclosure of Link.  See [0020].  The delay module which may include a heating element, is downstream a module that is upstream of the printhead and upstream of the detection module (also upstream of the printhead).
That Link’s delay module (thermal curing element) is capable of thermally curing the epoxy-type solution (article worked upon) to preserve the organization of the particles is taken as a manner of operating the apparatus with limited patentable weight in an apparatus claim.
	Examiner notes that particles suspended in epoxy resin were known in the additive manufacturing art before the effective filing date.  

Kawamura had the benefit that it was a suitable design for the separation and printing of particles.  This was desirable in Link.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the epoxy curable resin of Kawamura in the apparatus of Link to arrive at the claimed invention because doing so was the selection of a known design for its intended use and was a suitable design for the separation and printing of particles.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link (US 2008/0003142).
Regarding claim 16, Examiner has interpreted that the window is present in the apparatus since the apparatus is capable of depositing UV radiation into the curable resin.  See [0078], which recognizes that the top portion can be transparent or at least partially transparent such as from glass, for observation and/or control over the fluidic process.  That actinic radiation is deposited through the window is taken as a manner of operating the disclosed apparatus that the cited prior art is capable of.  Link must have wherein the apparatus comprises a photocuring window (see UV irradiation of [0137], [0258], UV-release module of [0297]).
That the window is located upstream of the printhead is considered to be read upon by its placement of downstream of the inlet module and upstream of coalescence module (see [0297]).  The disclosed UV release module must include a section of window transparent to UV light.
Addition of a transparent glass section of the nozzle/channel/inlet/outlet of the apparatus would have been within the level of skill of one of ordinary skill in the art before the effective filing date.

Therefore, it would have been obvious to one of ordinary skill in the art to add a window transparent to UV radiation in the apparatus of Link to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the incident light to cure the hydrogel solution to preserve the organization of the anisotropic particles.

Claim 11-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2014/0033808) and further in view of Link (US 2008/0003142).
Regarding claim 11, Ding discloses a three-dimensional (3D) printer (any apparatus which organizes particles in three-dimensional space can be considered an additive manufacturing apparatus), comprising:
An acoustophoresis device (see surface acoustic wave generator of [0068]) having at least a first inlet, at least a first outlet, and a channel defined between the first inlet and the first outlet;



[AltContent: textbox (First inlet 36/38/40 of [0047])][AltContent: arrow][AltContent: oval][AltContent: textbox (Channel (working region 52 of [0051]))][AltContent: arrow][AltContent: textbox (First outlet 64 of [0053])][AltContent: arrow]
    PNG
    media_image2.png
    440
    674
    media_image2.png
    Greyscale

A first piezoelectric device (see piezoelectric substrate of [0017]) adhered to a surface of the acoustophoresis device (what follows is an intended use) to generate sound waves within at least a first portion of the channel (see Fig. 5, 7 & 7B);
Wherein a solution comprising unordered (article worked upon with limited patentable weight – while the particles are depicted as being spheres of various sizes, anisotropic particles could be an intended use/article worked upon of the apparatus – different optical properties/particle polarizability of [0005] is considered to be anisotropic particles as understood by one of ordinary skill in the art – the reference recognizes that the size and shape of the particle and their specific content can vary – see [0012]) anisotropic particles is delivered to the at least first inlet and wherein the anisotropic particles are organized (See Fig. 1-2 – rearrangement or motion depicted is considered organization as understood by one of ordinary skill in the art – organization is to organize/create orderly construction of matter) into one or more columns (see columns of annotated Fig. below) and are oriented along a long axis (the reference does not recognize that the particles are organized according to their long axis, as spherical particles are the principle species of interest in the cited prior art – Examiner notes that supplying ellipsoidal/anisotropic particles to the same apparatus with the same manner of operating as round particles would implicitly separate and orient such particles, depending on the specific size and frequency relationship selected) of the anisotropic particles in a direction 
 
[AltContent: textbox (Organized column #2)][AltContent: textbox (Organized column #1)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    575
    646
    media_image3.png
    Greyscale


Ding does not disclose that the outlet/apparatus is movable such as to form a printhead.
In the same field of microfluidic devices, Link discloses a printhead (see nozzle of [0181], Fig. 3) connected to the first outlet of the acoustophoresis device;

Link had the benefit that it allowed for the selective deposition of the particles in 3D space.  This was desirable in the apparatus of Ding.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the printhead of Link with the apparatus of Ding to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the selective deposition of the particles in 3D space.

Regarding claim 12, Ding discloses wherein the acoustophoresis device further includes a waste outlet (the other outlet/non-first outlet of the apparatus is considered a waste outlet), wherein anisotropic particles are organized into one or more columns within a center of the channel are provided to the first outlet and wherein excess solution (any part of the solution can be considered excess solution as a manner of operating the apparatus) is provided to the waste outlet.

Regarding claim 15, that the solution in which the anisotropic particles are suspended is an epoxy-type solution is taken as a manner of operating the apparatus or an article worked upon which the apparatus must be capable of.
Link further discloses wherein the apparatus includes a thermal curing element (see heating module/delay module of [0012], [0020]).  Link does not disclose that the thermal curing element is upstream of the printhead.
Placement of the delay module upstream of the printhead would be anticipated by the disclosure of Link.  See [0020].  The delay module which may include a heating element, is downstream a module that is upstream of the printhead and upstream of the detection module (also upstream of the printhead).


Regarding claim 16, Ding does not disclose wherein the solution in which the anisotropic particles are suspended is a hydrogel solution, and wherein the apparatus further includes a photo-curing window located upstream of the printhead, wherein the photo-curing windows allows incident light to cure the hydrogel solution to preserve the organization of the anisotropic particles.
Examiner has interpreted that the window is present in the apparatus since the apparatus is capable of depositing UV radiation into the curable resin.  See [0078], which recognizes that the top portion can be transparent or at least partially transparent such as from glass, for observation and/or control over the fluidic process.  That actinic radiation is deposited through the window is taken as a manner of operating the disclosed apparatus that the cited prior art is capable of.  Link must have wherein the apparatus comprises a photocuring window (see UV irradiation of [0137], [0258], UV-release module of [0297]).
That the window is located upstream of the printhead is considered to be read upon by its placement of downstream of the inlet module and upstream of coalescence module (see [0297]).  The disclosed UV release module must include a section of window transparent to UV light.
Addition of a transparent glass section of the nozzle/channel/inlet/outlet of the apparatus would have been within the level of skill of one of ordinary skill in the art before the effective filing date.
That the UV radiation applied to the photocuring window allows incident light to cure the hydrogel solution to preserve the organization of the anisotropic particles is taken as a manner of operating the apparatus that the cited prior art is capable of.
.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2014/0033808) and further in view of Link (US 2008/0003142) and Buskila (US 2011/0034586).

	Regarding claim 13, the combination Ding/Link does not disclose wherein the acoustophoresis device includes a first stage and a second stage, wherein the first stage includes at least a first inlet and a first outlet, and wherein the second stage includes at least a second inlet and a second outlet, wherein the at least second inlet is in fluid communication with the first outlet of the first stage and wherein the second outlet is in fluid communication with the printhead.
See MPEP 2144.04(VI)(B) regarding the duplication of essential working parts.  That the reference includes a second stage where the outlet of the first stage is connected to the inlet of the second stage would have been a duplication of essential working parts and yielded the predictable result of being capable of sorting between various particle sizes and/or anisotropies more finely than a single stage is capable.  
Related to the problem Applicant was trying to solve regarding particle separation, Buskila discloses a two-stage fractionation process for the separation of different sizes of particles.  See [0134].
It would have been obvious to apply a second stage acoustophoresis fractionation process to the apparatus of Link to arrive at the claimed invention before the effective filing date because the reference recognizes that other sorting mechanisms may be utilized.  Id.

Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the inlet, channel and outlet of Link with a two-stage fractionation design of Buskila to arrive at the claimed invention before the effective filing date because doing so would have been an application of known structures for their intended use to yield predictable results with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date.

Regarding claim 14, the combination Ding/Link does not discloses a second piezoelectric device adhered a surface of the acoustophoresis device to generate sound waves within the second stage of the acoustophoresis device, wherein the first piezoelectric device generates sound waves within the first stage of the acoustophoresis device.
That the reference includes a second stage where the with a second acoustic source/piezoelectric device would have been a duplication of essential working parts and yielded the predictable result of being capable of sorting between various particle sizes and/or anisotropies more finely.  See MPEP 2144.04(VI)(B).
Reasonably pertinent to the problem Applicant was trying to solve regarding particle separations, Buskila discloses that a second stage fractionation duplicated with a slightly different configuration is within the level of one of ordinary skill in the art. [0134].  That the ultraonication is meant to provide a different frequency is not captured by the claimed subject matter and is taken as a mere duplication of apparatus structural features.
It would have been obvious to apply a second stage acoustophoresis fractionation process to the apparatus of Link to arrive at the claimed invention before the effective filing date because the reference recognizes that other sorting mechanisms may be utilized.  Id.

Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the piezoelectric devices of Link to arrive at the claimed invention before the effective filing date because doing so would have been an application of known structures for their intended use to yield predictable results with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712